Citation Nr: 0637343	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the thoracic 
spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome and degenerative joint 
disease of the right knee.

3.  Entitlement to an initial rating in excess of 20 percent 
for patellofemoral pain syndrome and degenerative joint 
disease of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral primary open angle glaucoma.

5.  Entitlement to an initial compensable rating for allergic 
rhinitis.

6.  Entitlement to an initial compensable rating for corns of 
the feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1968, from March 1968 to December 1973 and from November 1977 
to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

An RO decision during this appeal granted the veteran's claim 
for a total (100 percent) compensation rating based upon 
individual unemployability.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the thoracic spine, from April 1, 1996 to 
September 25, 2003, was productive of no more than moderate 
limitation of motion with no objective evidence of limitation 
of flexion of the thoracolumbar spine to less than 30 
degrees, ankylosis, or neurological abnormalities.

2.  The veteran's service-connected degenerative joint 
disease of the thoracic spine and low back strain with 
degenerative joint disease, L5-S1, from September 26, 2003 to 
January 4, 2005, was productive of limitation of flexion of 
the thoracolumbar spine to less than 30 degrees with no 
evidence of ankylosis or neurological abnormalities.

3.  The veteran's service-connected degenerative joint 
disease of the thoracic spine and low back strain with 
degenerative joint disease, L5-S1, for the period from 
January 4, 2005 to the present, is productive of no more than 
moderate limitation of motion with no objective evidence of 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less, ankylosis or neurological abnormalities.

4.  The veteran's service-connected patellofemoral pain 
syndrome of the right knee was manifested by no more than 
moderate recurrent subluxation or instability prior to 
September 13, 1998 and from January 4, 2005; however, it was 
manifested by severe instability without subluxation from 
September 13, 1998 to January 4, 2005.

5.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by limitation of 
flexion to no less than 55 degrees.

6.  The veteran's service-connected disability degenerative 
joint disease of the right knee for the time period from 
January 13, 1998 to September 14, 2003, was manifested by 
limitation of extension to 12.5 degrees.

7.  The veteran's service-connected degenerative joint 
disease of the right knee, for the time period from September 
15, 2003 to January 3, 2005, was manifested by limitation of 
extension to 15 degrees.

8.  For the time period from April 1, 1996 to April 26, 2005, 
the veteran's service-connected left knee patellofemoral pain 
syndrome was manifested by moderate but no more than moderate 
instability and subluxation.

9.  For the time period from April 27, 2005 to present, the 
veteran's service-connected left knee patellofemoral pain 
syndrome is manifested by no more than moderate recurrent 
subluxation or instability.

10.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by limitation of 
flexion of no more than 45 degrees.

11.  The veteran's service-connected degenerative joint 
disease of the left knee, for the time period from January 
13, 1998 to September 14, 2003, was manifested by limitation 
of extension to 12.5 degrees.

12.  The veteran's service-connected degenerative joint 
disease of the left knee, for the time period from September 
15, 2003 through January 3, 2005, was manifested by 
limitation of extension to 45 degrees.

13.  For the period from September 15, 2003 to January 3, 
2005, the veteran's left knee scar was objectively tender; it 
was asymptomatic prior to .September 15, 2003 and from 
January 4, 2005.

14.  Glaucoma is manifested by decreased visual acuity of no 
more than 20/30, bilaterally and there is no competent 
evidence of compensable field loss.

15.  The veteran's chronic allergic rhinitis is manifested 
by, at most, a 5 percent blockage on each side of the nasal 
passage with no evidence of polyps.

16.  The veteran's corns of the feet are manifested by small, 
nontender scars and no functional limitation of either foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to disability rating in 
excess of 10 percent for degenerative joint disease of the 
thoracic spine, for the period from April 1, 1996 to 
September 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5003, 5291 (2002).

2.  The criteria for entitlement to disability rating of 40 
percent, but no higher, for degenerative joint disease of the 
thoracic spine, when rated with  low back strain with 
degenerative joint disease, L5-S1 as one disability, for the 
period from September 26, 2003 to January 3, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5291 (2002), 5003, 5242 (2006).

3.  The criteria for entitlement to disability rating in 
excess of 10 percent for degenerative joint disease of the 
thoracic spine, for the period from January 4, 2005 to 
present, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5291 (2003), 5003, 5242 (2006).

4.  The criteria for entitlement to a disability rating in 
excess of 20 percent for right knee patellofemoral pain 
syndrome with instability, prior to January 13, 1998 and from 
January 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2006); 
VAOPGCPREC 9-2004.  

5.  The criteria for entitlement to a rating of 30 percent, 
but no more than 30 percent, for right knee patellofemoral 
pain syndrome with instability, from January 13, 1998 to 
January 4, 2005, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2006); 
VAOPGCPREC 9-2004.  

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee degenerative joint 
disease with limited flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 and 5261 (2006); VAOPGCPREC 9-2004, 
VAOPGCPREC 9-98.

7.  For the time period from January 13, 1998 to September 
14, 2003, the criteria for entitlement to a disability rating 
of 10 percent, but no higher, for right knee degenerative 
joint disease with limited extension have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 and 5261 (2006); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.

8.  For the time period from September 15, 2003 to January 3, 
2005, the criteria for entitlement to a disability rating of 
20 percent, but no higher, for degenerative joint disease of 
the right knee with limited extension have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 and 5261 (2006); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.

9.  For the time period from April 1, 1996 to April 26, 2005, 
the criteria for entitlement to a disability rating of 20 
percent, but no higher, for left knee patellofemoral pain 
syndrome with instability, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5258, 5259 
(2006); VAOPGCPREC 9-98.  

10.  For the time period from April 27, 2005 to present, the 
criteria for entitlement to a disability rating in excess of 
20 percent for left knee patellofemoral pain syndrome with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2006); 
VAOPGCPREC 9-98.  

11.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee degenerative joint disease 
with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 and 5261 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.

12.  For the time period from January 13, 1998 to September 
14, 2003, the criteria for entitlement to a disability rating 
of 10 percent, but no higher, have been met for degenerative 
joint disease of the left knee with limited extension.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 and 5261 (2006); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.

13.  For the time period from September 15, 2003 to January 
3, 2005, the criteria for entitlement to a disability rating 
of 50 percent, but no higher, for degenerative joint disease 
of the left knee with limited extension have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 and 5261 (2006); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.

14.  For the time period from September 15, 2003 to January 
3, 2005, the criteria for a 10 percent rating, but no higher, 
for left knee scar have been met; a compensable rating is not 
warranted for the left knee scar prior to from September 15, 
2003 or from January 4, 2005.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7803-7804 (2002) and 
7801-7804 (2006); Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

15.  The criteria for a disability rating in excess of 10 
percent for bilateral primary open angle glaucoma are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Code 6013 (2006).

16.  The criteria for assignment of a compensable disability 
rating for chronic allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 
Diagnostic Code 6522 (2006).

17.  The criteria for assignment of a compensable disability 
rating for corns of the bilateral feet have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7803-7804 (2002) and 7801-7804, 7819 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the July 2001, August 2002, August 2003 and September 2005 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the September 2005 letter explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the veteran.

Through the July 2001, August 2002, August 2003 and September 
2005 letters noted above, the veteran was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id; see also Beverly v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).   

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  However, 
following the April 1997 rating decision  noted above, the 
issues on appeal were readjudicated by the RO.  See September 
2005 supplemental statement of the case.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect). 

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

To the extent that Dingess/Hartman is applicable to increased 
ratings claims, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his increased ratings claims, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
and his representative have alleged no prejudice as a result 
of this error.  Moreover, as to the issues for which 
increased ratings are granted by the instant decision, the RO 
will effectuate the increased ratings and assign an 
appropriate effective date.  As such, the RO can cure any 
deficiencies in the notice at that time.  As for the 
remaining issues for which the instant decision finds that 
the preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate effective dates to 
be assigned is rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran.  The record includes 
service records, private medical records, and VA medical 
records, including multiple VA examination reports.  The VA 
examinations are adequate for ratings purposes.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran under the provisions of 38 C.F.R. § 3.159(c)(2) and 
38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Facts

The veteran underwent a VA examination in September 1996.  He 
complained of pain in both knees with no history of acute 
trauma, fractures or dislocations.  Examination of the right 
knee revealed that flexion was limited to 135 degrees.  There 
was some crepitus and minimal pain on motion with no evidence 
of effusions, atrophy of the quadriceps, or laxity of the 
joint.  Examination of the left knee revealed that flexion 
was limited to 130 degrees.  There was evidence of crepitus 
and minimal pain on motion with no evidence of effusions, 
atrophy of the quadriceps muscles, or laxity of the joint.  
Bilateral knee x-rays revealed hyperostosis with dish 
involvement involving both knees.  Examination of the feet 
revealed no limitation of motion.  The veteran had mild nasal 
congestion bilaterally, but sinus x-rays were negative.  The 
veteran was diagnosed with allergic rhinitis.

A September 1996 VA visual examination report shows that the 
veteran reported being treated for glaucoma.  On examination, 
the veteran's best corrected visual acuity with glasses was 
20/20 and 20/25.  Applanation tensions were 21 and 20.  The 
veteran was diagnosed with primary open angle glaucoma.

A December 1997 VA visual examination report showed the 
veteran's best corrected visual acuity was 20/30 and his 
applanation tensions were 18 and 17.  The diagnosis was 
primary open angle glaucoma in both eyes.

A January 1998 VA examination report shows that the veteran 
reported having daily pain in both knees.  On physical 
examination, the right knee had limitation of flexion to 130 
degrees and extension was limited to 5 degrees.  There was 
crepitation on flexion and laxity with marked lateral 
instability of the right knee with no effusion and no atrophy 
of the quadriceps muscles.  Pain began on flexion at 130 
degrees and on extension at 10 degrees.  With acute flare-
ups, the examiner noted that there was probably a 25 percent 
increase in limitation of motion of the right knee.  There 
was no ankylosis, deformity, gait abnormality, or 
weightbearing abnormality of the right knee.

Examination of the left knee revealed limitation of flexion 
to 135 degrees with pain and limitation of extension to 2 
degrees with pain at 10 degrees.  There was evidence of 
crepitus and laxity with some lateral instability with no 
evidence of effusions, or atrophy of the quadriceps muscles.  
The examiner estimated an increase in limitation of motion of 
approximately 25 percent with flare-ups.  There was no 
ankylosis, deformity or gait or weightbearing abnormality.

A January 1998 VA ENT examination report noted the veteran's 
history of allergic rhinitis.  Examination of the nose 
revealed moderate nasal congestion bilaterally with 5 percent 
obstruction of each nostril.  The diagnosis was chronic 
allergic rhinitis with recurrent acute exacerbations.

A January 1998 VA spine examination showed that the veteran 
reported daily back pain which increased with prolonged 
standing, walking or sitting.  On physical examination, the 
veteran had moderate paravertebral muscle spasm along the 
thoracic spine with no limitation of motion of the thoracic 
spine, fixed deformities, postural abnormalities or gait 
abnormality.  The examiner stated that he thought the veteran 
would have a 25 percent increase in limited range of motion 
of the thoracic spine with acute flare-ups.  

January 1998 x-ray images of the veteran's feet revealed 
bilateral corns.

Upon a June 1999 VA examination, the examiner noted that the 
veteran's range of motion of the thoracolumbar spine was to 
75 degrees of flexion, with pain and to 10 degrees of 
extension, with pain.  Right lateral flexion limited to 30 
degrees and left lateral flexion limited to 20 degrees.  
Rotation to the right was limited to 15 degrees and rotation 
to the left was limited to 20 degrees.  The examiner noted 
that with flare-ups there was probably a 25 percent increase 
in loss of motion of the lumbar spine but that giving the 
exact degree of additional loss was not feasible.  There were 
mild paravertebral muscle spasms but no fixed deformity and 
no neurological abnormality.

The record reflects that in January 2000, the veteran had 
surgery on his bilateral corns.

A September 2001 VA eye examination report shows that the 
veteran reported having glaucoma and that his eye pressure 
was under good control with current medications.  With his 
glasses, the veteran had 20/20 vision in the right eye and 
20/25 vision in the left eye.  The applanation tension was 10 
in the right eye and 11 in the left eye.

An October 2001 letter from S. L., Staff, Orthopedic Surgery 
and Rehabilitation Center at the William Beaumont Army 
Medical Center notes that the veteran had bilateral 
degenerative joint disease of the knees.  The author noted 
that the veteran had limited motion and instability in both 
knees.  

VA treatment records show left and right knee surgeries in 
January and March 2002.

A September 2003 VA examination report shows that the veteran 
reported thoracic spine pain which was exacerbated by 
activity.  He stated that he required a cane for ambulation. 
On physical examination, the veteran had normal posture.  
There was no atrophy of the musculature and no asymmetry.  
Range of motion of the lumbar spine was to 70 degrees of 
flexion, 15 degrees of extension, 20 degrees of right lateral 
flexion and 30 degrees of left lateral flexion and bilateral 
rotation to 25 degrees.  Pain began at 45 degrees of flexion, 
10 degrees of extension, 10 degrees of right lateral flexion, 
20 degrees of left lateral flexion and 15 degrees of 
bilateral rotation.  On acute flare-ups, there was an 
estimated 50 percent increase in loss of motion, although the 
examiner could not give an exact degree as it was not 
possible for feasible.  Range of motion was noted to be 
additionally limited by pain with repetitive flexion and 
rotation.  There were no paravertebral muscle spasms noted 
and no tenderness to palpation of the thoracic spine.  There 
were no neurological abnormalities associated with the 
thoracic spine.

The same September 2003 VA examination report noted the 
veteran's complaints relating to his knees.  On physical 
examination, there was tenderness to palpation on the 
anterior and medial aspect of each knee.  There was no 
redness or heat, but there was swelling of the right knee.  
There was a well-healed postsurgical scar on the left knee 
which measured 16 cm.  The scar was vertical and mildly 
tender. There was no atrophy of the bilateral quadriceps.  
Range of motion of the right knee was to 120 degrees flexion 
and minus 5 degrees extension.  Pain began at 110 degrees on 
flexion and minus 10 degrees on extension.  For the left knee 
there was flexion to 100 degrees and extension to minus 30 
degrees.  Pain began at 90 degrees on flexion and at minus 35 
degrees of extension.  There was crepitus on motion of the 
right knee.  On acute flare-ups there was an estimated 50 
percent increase in loss of motion, although the examiner 
added that he could not give exact degrees as it was not 
possible for feasible.  Range of motion was additionally 
limited by pain with repetitive use.  There was medial 
collateral ligament laxity of the right knee and the veteran 
walked with an antalgic gait.

The examiner noted the veteran's complaints of corns and 
stated that there were no corns on examination of the feet.  
The veteran also had entirely normal foot function, including 
range of motion, upon examination.  Finally, the examiner 
noted the veteran's complaints of rhinitis.  The examination 
report states that the veteran's sinuses were not tender to 
palpation of the sinuses.  The report also noted that the 
veteran's nose was not obstructed and that there was a clear 
nasal discharge with no crusting or purulent discharge.

A September 2003 VA eye examination report shows that the 
veteran had best corrected visual acuity of 20/30 in both 
eyes and his applanation tension was 17 in the right eye and 
14 in the left eye.

VA treatment records from October 2003 reflect additional 
right knee surgery.

A January 2005 VA examination report shows that the veteran 
reported daily thoracic spine pain, daily bilateral knee 
pain, chronic allergic rhinitis, glaucoma, and corns on both 
feet.  On physical examination, the veteran had no mucosal 
congestion of the nose or nasal obstructions.  He could 
breathe freely on both sides.  Examination of the 
thoracolumbar spine revealed no signs of muscle spasms and no 
areas of tenderness to deep palpation.  There was no sign of 
muscle atrophy.  There were no neurological abnormalities.  
Deep tendon reflexes were brisk and equal on both sides.  
Sensation to the lower extremities was intact.  Range of 
motion was to 90 degrees of flexion, 30 degrees of extension, 
bilateral lateral flexion to 30 degrees and bilateral 
rotation to 30 degrees.  Repetitive maneuvers were done 
without evidence of pain or fatigue.  The examiner estimated 
that during acute flare-ups the veteran might have mild low 
back pain but no limitation of function.  The examiner also 
estimated that upon repetitive use of the thoracolumbar 
spine, the veteran would have no functional impairment.

Examination of the knees revealed no swelling, no effusion, 
no heat, no redness and no tenderness to deep palpation.  
There was no sign of muscle atrophy.  The integrity of the 
ligaments of both knees was tested and there was no sign of 
ligament laxity.  Drawer sign and McMurray's sign were both 
negative.  There was a 19 cm. left knee scar and a right knee 
16 cm. scar, both of which were stable, superficial, and non-
tender to palpation.  The veteran had full range of motion of 
both knees without pain.  Repetitive motion did not elicit 
pain or fatigue.  There was no pain to the knees on 
manipulation.  The examiner estimated that during flare-ups 
the veteran might have mild pain to both knees but no 
functional limitation.  The examiner estimated that on 
repetitive use of both knees, there would be mild discomfort, 
but no functional impairment of the knees.  

Examination of the feet revealed no tenderness to palpation 
and a scar on each foot that was 3 mm in length with no 
edema, instability or weakness of either foot.  There was 
normal range of motion and no gait or functional limitations 
to either foot.  Further examination revealed no evidence of 
corns on either foot.

A March 2005 VA eye examination report shows that the veteran 
complained of blurred vision in both eyes.  On examination, 
the veteran had best corrected visual acuity (without 
glasses) of 20/30 in the right eye and 20/25 in the left eye.  
Distance vision without correction was 20/60 in both eyes and 
near vision with correction was 20/20 in both eyes.  
Intraocular pressure was 18 in the right eye and 17 in the 
left eye.

An August 2005 VA examination report shows that the veteran 
reported pain in his thoracic spine, knee pain, corns on his 
feet and allergic rhinitis.  The examiner noted that even 
though the veteran walked with a cane, he showed no signs of 
pain or limping with ambulation.  On physical examination, 
the examiner noted that there was no evidence of any nasal 
obstruction, but there was some crusting inside his nose.  
There was no sign of muscle wasting seen in any aspect of the 
lower extremities.  There was a scar on the right knee that 
was about 6 inches in length.  The scar was well-healed with 
no abnormality.  There was some tenderness to palpation and 
lateral motion of the right knee patella.  Right knee flexion 
was to 130 degrees, where pain started.  There was full right 
knee extension with no pain on motion.  The lateral 
collateral ligament examination was positive with mild 
lateral deviation of the right knee.  The drawer sign was 
positive with moderate anterior displacement of the right 
knee.  The McMurray sign for meniscal tear was negative.  
With repetitive flexion of the right knee, there were no 
signs of fatigability.  The examiner estimated that with 
acute flare-ups, the veteran's flexion would be limited to 
110 degrees.  On examination the left knee had no swelling or 
redness.  There was a 7 inch scar which was well-healed with 
no abnormality.  There was mild tenderness to palpation and 
lateral motion of the left knee patella.  Left knee extension 
was to 130 degrees with pain starting at 130 degrees and left 
knee extension was full with no pain.  The left lateral 
collateral ligament examination was positive with mild 
lateral deviation of the knee and the drawer sign was 
positive with moderate anterior displacement of the knee.  
The McMurray sign was negative for meniscal tear.  There was 
no fatigability with repetitive use.  The examiner estimated 
that with flare-ups the veteran would be limited to 110 
degrees of flexion.  

Examination of the veteran's feet revealed no evidence of 
corns on the right foot and very little evidence of a corn on 
the left foot.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Thoracic Spine

Initially the Board notes that the veteran is separately 
service-connected for low back strain with degenerative joint 
disease, currently rated as 20 percent disabling.  The rating 
for that disability is not on appeal.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  The 
Board finds nothing in the cited legal authority that 
precludes consideration of the former rating criteria 
throughout the appeal period (see VAOPGCPREC 3-2000) and such 
an interpretation is only advantageous to the veteran. 

The Board notes that the RO addressed both sets of amendments 
in its April and September 200 supplemental statements of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 



Under the previous version of the rating criteria-

Under Code 5291, limitation of motion of the dorsal 
(thoracic) spine is assigned a noncompensable rating for 
slight limitation of motion, and a 10 percent rating for 
moderate and severe limitation of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010 states that traumatic arthritis should 
be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  



Under the general rating formula for diseases and injuries of 
the spine, ratings for disability of the thoracic spine are 
assigned as follows:

10 percent - forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability.  

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

The disability at issue here is arthritis of the thoracic 
spine; service connection is not in effect for disability of 
the cervical spine.  In addition to the 10 percent rating for 
the thoracic spine disability, the veteran is currently in 
receipt of a 20 percent rating for his service-connected low 
back disability.

The Board notes that the medical evidence of record does not 
demonstrate that the veteran has intervertebral disc disease 
of the thoracic spine.  The January 1998 VA medical 
examination report did note moderate muscle spasms and the 
June 1999 VA examination report noted mild spasms, but the 
same report noted no neurological abnormalities and the 
September 2003 and January 2005 VA examination reports noted 
no muscle spasms and no neurological abnormalities.  
Therefore, the Board does not find that veteran's medical 
records show persistent symptoms of neuropathy or other 
neurological findings so as to arrive at the diagnosis of 
intervertebral disc disease.

X-rays confirm degenerative changes in the veteran's thoracic 
spine.  As noted above, degenerative arthritis is rated under 
Diagnostic Code 5003, which dictates that such disability is 
to be rated based on loss of range of motion.  Loss of range 
of motion for the thoracic spine was previously rated under 
former Diagnostic Code 5291.  As noted above, under the old 
Diagnostic Code 5291 a 10 percent was the highest disability 
rating available.  Under the revised regulations, 
degenerative arthritis of the spine is rated under Code 5242 
which dictates that a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  A 30 percent rating 
is only applicable to cervical spine disabilities and a 40 
percent rating is only warranted where flexion of the 
thoracolumbar spine is limited to 30 degrees or less or there 
is favorable ankylosis.

Under the old rating criteria, none of the medical evidence 
of record supports a rating in excess of 10 percent for 
limitation of motion of the thoracic spine as a 10 percent 
disability rating was the maximum allowed under the former 
rating criteria.  Thus, under the old rating criteria, the 
veteran would be rated at 10 percent for his thoracic spine 
disability (and separately rated at 20 percent for his low 
back disability).

Turning next to the current rating criteria, the Board notes 
at the outset that the criteria for rating spinal 
disabilities effective from September 26, 2003 dictates that 
disabilities of the thoracic and lumbar spine are rated as 
one disability.  The January 1998 examination showed no 
evidence of limitation of motion of the thoracic spine.  
Taking into consideration pain on motion and acute flare-ups, 
the June 1999 examination report shows evidence of limitation 
of the entire thoracolumbar spine, which would warrant a 
single 20 percent disability rating under the current rating 
criteria as it shows limitation of flexion to between 30 and 
60 degrees.  The September 2003 VA examination, taking into 
consideration pain on motion and acute flare-ups, revealed 
evidence of limitation of motion of the thoracolumbar spine 
to less than 30 degrees, which would warrant a 40 percent 
disability rating under the current rating criteria.  The 
January 2005 VA examination showed flexion of the 
thoracolumbar spine to 90 degrees and no additional 
limitation of function with flare-ups or repetitive use; such 
findings do not warrant a rating in excess of 10 percent 
under the current rating criteria.  

Since the veteran is in receipt of a separate 20 percent 
rating for his service-connected low back disability, the 
above range of motion findings do not support a rating in 
excess of 10 percent his thoracic spine disability under the 
old criteria.  However, under the rating criteria in effect 
since September 26, 2003, which states that the veteran's low 
back disability (20 percent) and thoracic spine disability 
(10 percent) must be rated as one disability, a single 40 
percent disability rating is warranted from the effective 
date of the amended criteria based on the September 2003 VA 
examination report.  However, the January 4, 2005 VA 
examination report shows almost no limitation of motion of 
the thoracolumbar spine, even taking into account pain, 
flare-ups, and repetitive use.  Thus, a rating in excess of 
10 percent for the thoracic spine disability, or a rating in 
excess of 30 percent for the thoracolumbar disability, from 
January 4, 2005 is not warranted.  

In summary, using the rating criteria most beneficial to the 
veteran, the Board finds that a rating in excess of 10 
percent for the veteran's thoracic spine disability is not 
warranted from April 1, 1996 to September 25, 2003; a 40 
percent is warranted for the veteran's thoracic and low back 
spine disabilities (rated as one disability)(from September 
26, 2003 to January 3, 2005; and, a disability rating in 
excess of 10 percent for the thoracic spine disability, or a 
rating in excess of 30 percent for both the mid and low back 
disabilities, is not warranted from January 4, 2005.  

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions for this 
time period.  The Board notes that the ranges of motion as 
documented in the VA examination reports reflect 
consideration of pain, fatigability lack of endurance, and 
flare-ups.

Bilateral Knees

As noted above, diagnostic Code 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of a knee 
to 45 degrees warrants a 10 percent evaluation.  Limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation, whereas limitation of flexion of the knee to 15 
degrees is rated 30 percent.  Diagnostic Code 5260.  
Additionally, Diagnostic Code 5261 dictates that limitation 
of extension of a knee to 10 degrees is rated 10 percent.  
Limitation of extension to 15 degrees is rated 20 percent, 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.  

Right Knee

The September 1996 VA examination report shows flexion of the 
right knee to 135 degrees, with crepitus and minimal pain on 
motion and no evidence of effusions, muscle atrophy or joint 
laxity.  The January 1998 VA examination report shows flexion 
limited by pain to 130 degrees and extension limited by pain 
to 10 degrees with crepitation, laxity and marked lateral 
instability but no evidence of effusion, muscle atrophy, or 
ankylosis.  The examiner estimated that the veteran would 
have 25 percent limitation of motion of the right knee with 
flare-ups.  The record reflects that in January and March 
2002, the veteran had right and left knee surgeries.  On VA 
examination in September 2003, the veteran's right knee had 
flexion limited by pain to 110 degrees and extension limited 
by pain to 10 degrees with tenderness on palpation, swelling, 
ligament laxity, and crepitus with no evidence of muscle 
atrophy.  The examiner estimated that the veteran would have 
50 percent less range of motion with flare-ups.  Right knee 
surgery was noted in October 2003.  A January 2005 VA 
examination report shows that the veteran had full range of 
motion of the right knee without pain or ligament laxity.  
There was no pain on manipulation and no pain on repetitive 
motion.  The examiner stated that there would be no 
additional limitation of function with flare-ups or 
repetitive use.  A 16 cm. scar on the right knee was noted, 
which was stable, superficial and non tender.  An August 2005 
VA examination report shows right knee flexion limited to 110 
degrees by pain and flare-ups with full extension without 
pain.  The examiner noted that the veteran had mild ligament 
laxity and a six inch scar that was well-healed with no 
abnormality.

The veteran's right knee disability is currently rated as 20 
percent disabling, for moderate recurrent subluxation or 
lateral instability, under Diagnostic Code 5257.  A separate 
10 percent rating for limitation of flexion has been assigned 
by the RO under Diagnostic Code 5260.  

The Board will first turn to the disability rating for 
recurrent subluxation or lateral instability assigned under 
Diagnostic Code 5257.  The examination reports show 
fluctuating levels of laxity and instability in the veteran's 
right knee.  The 1996 examination report shows no laxity, the 
January 13, 1998 report reflects marked instability, the 2003 
examination report shows ligament laxity (with no description 
of severity), the January 2005 examination report shows no 
ligament laxity and the August 2005 VA examination report 
shows mild ligament laxity.  Therefore, the Board finds that 
the medical evidence supports a 30 percent rating for 
instability of the right knee from the January 13, 1998 
examination date through January 3, 2005.  From the date of 
the January 4, 2005 examination to the present, no more than 
mild instability is shown; therefore an increased rating from 
January 4, 2005 is not warranted.  

The Board will now turn to the 10 percent disability rating 
assigned under Diagnostic Code 5260 for arthritis with 
limitation of flexion.  As noted above, a 10 percent rating 
is assigned with arthritis of a joint if arthritis is 
confirmed by x-ray but the limitation of motion of the joint 
does not rise to the level of a compensable disability 
rating.  The most severe limitation of flexion shown by any 
of the examination reports, taking into consideration pain 
and flare-ups, is to 55 degrees of flexion, shown by the 
September 2003 VA examination report which shows flexion 
limited by pain to 110 degrees with additional loss of range 
of motion due to flare-ups of 50 percent.  As noted above, in 
order to warrant a disability rating in excess of 10 percent 
under Diagnostic Code 5260, range of flexion must be limited 
to 30 degrees or less.  As such, as disability rating in 
excess of 10 percent for limitation of flexion is not 
warranted for the veteran's right knee under Diagnostic Code 
5260 at any time during the appeal period.

The Board again notes that separate ratings under Diagnostic 
Code 5260 and 5261 are permissible for compensable limitation 
of range of flexion and extension.  The VA examination 
reports document no limitation to extension in 1996, but the 
January 1998 report documents limitation of extension to 12.5 
degrees and the 2003 report documents limitation of extension 
to 15 degrees, taking into consideration pain and estimated 
additional loss of range of motion with flare-ups.  The 
January and August 2005 reports document no limitation to 
extension.  Limitation of extension warrants a noncompensable 
rating for limitation to 5 degrees, a 10 percent rating for 
limitation of extension to 10 degrees and a 20 percent rating 
for limitation of extension to 15 degrees.  

Thus, for the period from April 1, 1996 to January 12, 1998, 
no separate rating for limitation of extension under 
Diagnostic Code 5261 is warranted for the veteran's right 
knee disability; for the period from January 13, 1998 to 
September 14, 2003, a 10 percent disability rating is 
warranted under Diagnostic Code 5261 for limitation of 
extension of the veteran's right knee; for the period from 
January 14, 2003 to January 3, 2005, a disability rating of 
20 percent is warranted for limitation of extension of the 
right knee under Diagnostic Code 5261; and from January 4, 
2005 to present, no separate disability rating for limitation 
to extension is warranted for the veteran's right knee 
disability.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is superficial, unstable, painful on examination, 
occupies an area of six square inches or more and is deep or 
causes limited motion, or a scar that is otherwise causative 
of limitation of function of part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2005); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The medical 
evidence of record does document a scar related to his 
service-connected disability but, as noted in the January and 
August 2005 VA examination reports, the scar is stable, 
superficial, well healed, and non tender.  Thus, a separate 
compensable rating for the veteran's scar is not warranted.  
The Board acknowledges that the diagnostic criteria for scars 
were revised during the course of the appeal, effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the Board finds that the criteria for a compensable 
rating are not met under either the old and new criteria 
because the veteran's scar is asymptomatic and results in no 
impairment of function.

Left Knee

The September 1996 VA examination report shows flexion of the 
left knee to 130 degrees, with crepitus and minimal pain on 
motion and no evidence of effusions, muscle atrophy or joint 
laxity.  The January 1998 VA examination report shows flexion 
limited by pain to 135 degrees and extension limited by pain 
to 10 degrees with crepitation, laxity and some lateral 
instability but no evidence of effusion or muscle atrophy.  
The examiner estimated that the veteran would have 25 percent 
limitation of motion of the left knee with flare-ups.  The 
record reflects that in January and March 2002, the veteran 
had right and left knee surgeries.  On VA examination in 
September 2003, the veteran's left knee had flexion limited 
by pain to 90 degrees and extension limited by pain to 35 
degrees with tenderness on palpation and no evidence of 
muscle atrophy.  The examiner estimated that the veteran 
would have 50 percent less range of motion with flare-ups.  
The examiner noted a 16 cm well healed scar which was mildly 
tender.  A January 2005 VA examination report showed that the 
veteran had full range of motion of the left knee without 
pain, tenderness on palpation, muscle atrophy, or ligament 
laxity.  There was no pain on manipulation and no pain on 
repetitive motion.  The examiner stated that there was no 
additional limitation of function with flare-ups or 
repetitive use.  A 19 cm scar on the left knee was reported, 
which was stable, superficial and non tender.  An August 2005 
VA examination report shows left knee flexion limited to 110 
degrees by pain and flare-ups and full extension without 
pain.  The examiner observed that the veteran had mild 
ligament laxity and a 7 inch, well healed scar with no 
abnormality.

The veteran's left knee disability is currently rated as 20 
percent disabling (from April 27, 2005), for moderate 
recurrent subluxation or lateral instability, under 
Diagnostic Code 5257.  Prior to this, the veteran's left knee 
disability was rated as 10 percent disabling under Diagnostic 
Code 5257 from April 1, 1996 to April 26, 2005.  A separate 
10 percent rating for limitation of flexion has been assigned 
by the RO under Diagnostic Code 5260.  

The Board will first turn to the disability rating for 
recurrent subluxation or lateral instability assigned under 
Diagnostic Code 5257.  The examination reports show 
fluctuating levels of laxity and instability in the veteran's 
left knee.  Specifically, the 1996 examination report shows 
no laxity, the 1998 report shows laxity and "some" lateral 
instability, the 2003 examination report does not address 
laxity or instability of the left knee, the January 2005 
examination report shows no ligament laxity and the August 
2005 VA examination report shows mild ligament laxity.  
Therefore, after resolving the benefit of the doubt in favor 
of the veteran, the Board find that the overall disability 
picture of the veteran's left knee during the appeal period 
rises to moderate recurrent subluxation or lateral 
instability, but no higher, especially in light of the two 
reports from 2005 which show either no instability or only 
mild instability.  As such, for the time period from April 
27, 2005 to present, a disability rating in excess of the 
currently assigned 20 percent disability rating under 
Diagnostic Code 5257 is not warranted.  Nevertheless, a 
disability rating of 20 percent, but no higher, is warranted 
for the time period from April 1, 1996 to April 26, 2005.  
Thus, a rating of 20 percent is assigned under Diagnostic 
Code 5257 for left knee recurrent subluxation and lateral 
instability for the entire appeal period, from April 1, 1996 
to present.

As to the 10 percent disability rating assigned under 
Diagnostic Code 5260 for limitation of flexion, a 10 percent 
rating is assigned with arthritis of a joint if arthritis is 
confirmed by x-ray but the limitation of motion of the joint 
does not rise to the level of a compensable disability 
rating.  The most severe limitation of flexion shown by any 
of the examination reports, taking into consideration pain 
and flare-ups, is to 45 degrees of flexion, shown by the 
September 2003 VA examination report which shows flexion 
limited by pain to 90 degrees with additional loss of range 
of motion due to flare-ups of 50 percent.  As pointed out 
earlier in this decision, in order to warrant a disability 
rating in excess of 10 percent under Diagnostic Code 5260, 
range of flexion must be limited to 30 degrees or less.  As 
such, as disability rating in excess of 10 percent for 
limitation of flexion is not warranted for the veteran's left 
knee under Diagnostic Code 5260 at any time during the appeal 
period.

The VA examination reports document no limitation to 
extension in 1996, but the January 1998 report documents 
limitation of extension to 12.5 degrees and the 2003 report 
documents limitation of extension to more than 45 degrees, 
taking into consideration pain and estimated additional loss 
of range of motion with flare-ups.  The January and August 
2005 reports document no limitation to extension.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  Thus, 
for the period from April 1, 1996 to January 12, 1998, no 
separate rating for limitation of extension under Diagnostic 
Code 5261 is warranted for the veteran's left knee 
disability; for the period from January 13, 1998 to September 
14, 2003, a 10 percent disability rating is warranted under 
Diagnostic Code 5261 for limitation of extension of the 
veteran's left knee; for the period from September 15, 2003 
to January 3, 2005, a disability rating of 50 percent is 
warranted for limitation of extension of the left knee under 
Diagnostic Code 5261; and from January 4, 2005 to present, no 
separate disability rating for limitation to extension is 
warranted for the veteran's left knee disability.

As noted previously, under Esteban, a separate compensable 
rating may be assigned for a scar depending upon whether 
certain symptoms or signs are present.  Physical examinations 
showed no findings relating to a left knee scar in 1996 or 
1998.  The September 2003 VA examination revealed a well 
healed, mildly tender 16 cm scar, whereas the January and 
August 2005 VA examinations showed a stable, superficial, 
well healed and non tender scar on the veteran's left knee.  
Thus, a separate 10 percent rating for the veteran's left 
knee scar is warranted from September 15, 2003 to January 3, 
2005.  A compensable rating is not warranted prior to 
September 15, 2003 as there is no documentation of a tender 
scar until the September 15, 1003 VA examination.  A 
compensable evaluation for the veteran's left knee scar is 
not warranted from January 4, 2005 because the VA examination 
on that day showed that the veteran's scar was well healed, 
superficial, and non tender.  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7803-7805 (2002) and 7801-7804 (2005); Esteban, supra.

Glaucoma

The veteran's glaucoma is currently evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6013 (2005), which evaluates simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating, which the veteran has 
been assigned.  

The record presents numerous eye examination results.  As 
visual field loss is not documented in the various 
examination reports in the instant case, the Board will apply 
the various visual acuity measurements as dictated by 
Diagnostic Code 6013.
The worst "best corrected" visual acuity recorded by any of 
the examination reports is 20/30 bilaterally.  This visual 
acuity combination for both eyes does not present impairment 
that could be the basis of a 20 percent rating or higher, 
based strictly on numerical eye examination results.  The 
next higher rating of 20 percent could only be assigned with 
one of the following measurement combinations: (a) 20/70 and 
20/50; (b) 20/100 and 20/50; (c) 20/200 and 20/40; or (d) 
15/200 and 20/40.  
Based on the foregoing, the Board finds that a disability 
rating in excess of 10 percent for the veteran's service-
connected glaucoma is not warranted.  

Rhinitis

The veteran's chronic allergic rhinitis disability is 
currently rated under Diagnostic Code 6522, which dictates 
that a 10 percent rating is assigned for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted where polyps are shown.  See 38 C.F.R. § 4.97.

In the instant case, it is not shown that the veteran's 
rhinitis has ever been manifested by polyps or by greater 
than 50 percent obstruction of both nasal passages, or 
complete obstruction on one side.  None of the examination 
reports note any polyps.  The January 1998 VA examination 
report shows only a 5 percent obstruction of each nostril and 
the September 2003 VA examination report shows that the 
veteran's nose was not obstructed at all.  Consequently, a 
compensable rating under Code 6522 is not warranted.

Corns of the Bilateral Feet

The veteran's disability, described as corns, bilateral feet, 
has been evaluated under Diagnostic Code 7819, by analogy to 
a benign skin growth.  As noted previously in this decision, 
the regulations governing skin disorders changed during the 
course of this appeal.

Under the old criteria, Diagnostic Code 7819 stated that a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the current rating criteria, benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7893, 7804, or 7805) or 
impairment of function.

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.).  

Under Diagnostic Code 7805, scars, other; are rated on 
limitation of function of affected part.

The September 1996 VA examination report showed that the 
veteran had no limitation of function of either foot due to 
corns.  January 1998 x-ray images of the veteran's feet 
revealed bilateral corns.  The record reflects that in 
January 2000, the veteran had surgery on his bilateral corns.  
The September 2003 VA examination report notes that there 
were no corns on examination of the veteran's feet and that 
the veteran had entirely normal foot function, including 
range of motion.  A January 2005 VA examination report shows 
a 3 mm scar on each foot.  The scars were not tender and 
there was normal range of motion of both feet.  There was no 
evidence of corns on either foot.  An August 2005 VA 
examination report notes no evidence of corns on the 
veteran's right foot and very little evidence of corns on the 
left foot.

The criteria for a compensable evaluation have not been met 
under the old or new rating criteria.  The veteran's corns, 
when they have been present on examination, have not been 
shown to cause exfoliation, exudation, or itching.  There has 
also been no demonstration of extensive lesions, marked 
disfigurement, ulceration, exfoliation or crusting, or 
systemic or nervous manifestations.  His corns have also not 
been described as exceptionally repugnant.  Thus, an 
increased evaluation is not warranted under the old criteria.  
Although there is evidence of 3 mm scars resulting from 
removal of the corns, these scars are noted to be non tender 
and do not result in any limitation of function or motion.  
Overall, the veteran has maintained full range of motion and 
function of his foot.  Thus, there is no basis for an 
increased rating under the new rating criteria.

Given the foregoing, a compensable evaluation is not 
warranted for the veteran's bilateral corns at any time 
during the appeal period.


Conclusion

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for any of his 
service-connected disabilities and his treatment records are 
devoid of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by his service-connected 
disabilities has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.  As the preponderance of the evidence is against 
higher ratings sought or that were granted by this decision, 
the benefit of the doubt doctrine is not for application to 
this aspect of the veteran's appeal.  Id; see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the thoracic spine, for the period from April 1, 
1996 to September 25, 2003, is denied.

A 40 percent rating, but no higher, for degenerative joint 
disease of the thoracic spine, when rated as one disability 
with low back strain with degenerative joint disease, L5-S1, 
for the period from September 26, 2003 to January 3, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

A rating in excess of 10 percent for degenerative joint 
disease, thoracic spine, for the period from January 4, 2005 
to present, is denied.  

A rating in excess of 20 percent for right knee 
patellofemoral pain syndrome with instability, prior to 
January 13, 1998 and from January 4, 2005, is denied. 

A rating of 30 percent, but no more than 30 percent, for 
right knee patellofemoral pain syndrome with instability, 
from January 13, 1998 to January 4, 2005, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for right knee degenerative 
joint disease with limited flexion is denied.  
For the time period from January 13, 1998 to September 14, 
2003, a rating of 10 percent, but no higher, for right knee 
degenerative joint disease with limited extension is granted, 
subject to the law and regulations governing the payment of 
monetary benefits

For the time period from September 15, 2003 to January 3, 
2005, a rating of 20 percent, but no higher, for degenerative 
joint disease of the right knee with limited extension is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

For the time period from April 1, 1996 to April 26, 2005, a 
rating of 20 percent, but no higher, for left knee 
patellofemoral pain syndrome with instability, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

For the time period from April 27, 2005 to present, a rating 
in excess of 20 percent for left knee patellofemoral pain 
syndrome with instability is denied,  

A rating in excess of 10 percent for left knee degenerative 
joint disease with limited flexion is denied.  

For the time period from January 13, 1998 to September 14, 
2003, a rating of 10 percent, but no higher, for degenerative 
joint disease of the left knee with limited extension is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

For the time period from September 15, 2003 to January 3, 
2005, a rating of 50 percent, but no higher, for degenerative 
joint disease of the left knee with limited extension is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

For the time period from September 15, 2003 to January 3, 
2005, a 10 percent rating, but no higher, for a left knee 
scar is granted, subject to the law and regulations governing 
the payment of monetary benefits.  

A compensable rating for a left knee scar prior to September 
15, 2003 and from January 3, 2005 is denied. 

A rating in excess of 10 percent for bilateral primary open 
angle glaucoma is denied. 

A compensable rating for chronic allergic rhinitis is denied. 

A compensable rating for corns of the feet is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


